FILE COPY




               IN THE SUPREME COURT OF TEXAS

                                         NO. 12-0920

                    CHARLES G. HOOKS, III, ET AL., PETITIONER

                                               V.

  SAMSON LONE STAR, LIMITED PARTNERSHIP, N/K/A SAMSON LONE
                    STAR LLC, RESPONDENTS

                                         MANDATE

       To the Court of Appeals for the First District, Greetings:
       Before our Supreme Court on January 30, 2015, the Cause, upon petition for review, to
revise or reverse your Judgment.
       No. 12-0920 in the Supreme Court of Texas
       No. 01-09-00328-CV in the First Court of Appeals
       No. Bl73008-B in the 60th District Court of Jefferson County, Texas, was determined;
and therein our said Supreme Court entered its judgment or order in these words:


         THE SUPREME COURT OF TEXAS, having heard this cause on petition for review
from the Court of Appeals for the First District, and having considered the appellate record,
briefs, and counsels’ argument, concludes that the court of appeals’ judgment should be affirmed
in part and reversed in part.

       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

              1) The court of appeals’ judgment is reversed as to fraud, the most-favorednations
              clause, the offset provisions in the Hardin County leases, attorneys’ fees, and the
              postjudgment interest rate for any recovery for past-due royalties;

              2) The court of appeals’ judgment is affirmed as to the formation-production
              clause, the “unpooling” claims, and the postjudgment interest rate on any
              recovery other than for past-due royalties;

              3) The cause is remanded to the court of appeals for further proceedings
              consistent with this Court’s opinion; and

              4) The parties shall bear their own costs incurred in this Court;



                                           Page 1 of 2
                                                                                       FILE COPY




       Copies of this Court’s judgment and opinion are certified to the Court of Appeals for the

First District and to the District Court of Jefferson County, Texas, for observance.

       Wherefore we command you to observe the order of our said Supreme Court in this
behalf, and in all things to have recognized, obeyed, and executed.
       BY ORDER OF THE SUPREME COURT OF THE STATE OF TEXAS,
                                            with the seal thereof annexed, at the City of Austin,
                                            this the 1st day of May, 2015.
                                            Blake A. Hawthorne, Clerk



                                            By Monica Zamarripa, Deputy Clerk




                                            Page 2 of 2